Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-7, 9-11, 14-20, and 22-24 have been examined in this application.
	The filling date of this application number recited above is 06 July 2018. Domestic Benefit/National Stage priority has been claimed for 62/571,108 and 62/532,514 in the Application Data Sheet, thus the examination will be undertaken in consideration of 11 October 2017 and 14 July 2017, as the priority date, for applicable claims.
The information disclosure statement (IDS) submitted on 03 May 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities: The limitation “… satellite positioning data corresponding to particular census blocks …” should read “… corresponding to particular zones …” following the amendments made to the mirrored independent claims 1 and 20. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (U.S. 2006/0270421) in view of RITCHIE et al. (U.S. 2015/0149068) and in view of Herlocker et al. (U.S. 2018/0268168).

As per Claims 1, 15, and 20, Phillips discloses a computing system, comprising:
at least one processor; a communication interface; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the at least one processor to (See Figures 5 and 10 and [0080-0082]):
obtain sensor data from a user computing device via the communication interface, the sensor data captured using one or more sensors built into the user computing device ([0015] “The information may be received via a sensor, which may measure the parameters of a device, facility or vehicle” and [0016] “The present invention may provide methods and systems for location determination involving capturing characteristics of a location using a portable electronic facility, transmitting those characteristics and receiving location based information. The characteristics may be captured as a picture, a photograph, verbally or using at least one sensor”);
generate a first geo-fence configuration file for the user computing device based on determining the first set of one or more places of interest for the user of the user computing device, wherein the first geo-fence configuration file generated for the user computing device comprises configuration information defining at least one geo-fence around a place of interest of the first set of one or more places of interest for the user of the user computing device (See Figures 9-11 wherein the portable electronic facility 300 (user computing device) and adaptable user interface 1000 (communication interface) receives electronic storage file to generate and update geo-fence interface, as disclosed in [0111-0130], such as [0111] “Referring now to FIG. 9, as mentioned above, the location services facility may support a geofencing application that involves the geofence 900. In one case, the geofence 900 is the circumference of a circle that is defined by a user who specifies a geographic location 902 for its center and a radius” and [0123] “Referring now to FIG. 10, the present invention may provide an adaptable user interface 1000, which may transmit a current location 1002 of a portable electronic facility 300, such as to another device or system and may receive an electronic storage file 1004 or other indication of the current location of the portable electronic facility 300. The file or message may contain code the enables a specific user interface capability for the portable electronic facility 300, so that it displays a version of the user interface 1000 based on the contents of the electronic storage file 1004, message or other contents” and [0124] “The storage file 1004 may contain user interface information, such as specific menus that may be for a specific location and/or specific allocations that may be for a specific location. The storage file 1004 may be updatable, wherein the user may manually update the storage file 1004 with information or wherein the storage file 1004 may be automatically updated with information” wherein [0126] “Yet another feature of the adaptable user interface 1000 is that it may maintain location specific information, wherein the information may be available near the location, wherein user orders may be created. The user orders may be based without limitation on … the proximity of a store”. See also [0140-0143] disclosing various examples of establishing geo-fences);
send, via the communication interface, to the user computing device, the first geo-fence configuration file generated for the user computing device, wherein sending the first geo-fence configuration file to the user computing device causes the user computing device to update one or more configuration settings to implement the at least one geo-fence defined by the configuration information included in the first geo- fence configuration file (See Figure 9, as disclosed [0111] “Referring now to FIG. 9, as mentioned above, the location services facility may support a geofencing application that involves the geofence 900”, which teaches of implementing a geo-fence interface, and Figure 10 and [0124] discloses of files to update the user interface information, e.g. configuration file to update the geo-fence application); and
based on sending the first geo-fence configuration file generated for the user computing device to the user computing device, modify one or more aggregate data sets maintained by the at least one processor by extracting identifying information associating the first set of one or more places of interest with the user of the user computing device ([0121] “Yet another end use may comprise tailoring information to the behavior of a user. In one embodiment, the location services facility may recognize that the route a user usually takes to and from work is suboptimal. In response to this behavior of the user, the location services facility may provide to the user a custom tailored, daily-commute route map” and [0122] “More generally speaking, end uses of the location services facility may provide information to the portable electronic facility 300 based on information received from the portable electronic facility 300, including but not limited to information associated with the user's behavior” and [0126] “Another feature of the adaptable user interface 1000 is that an application selection may be modified, automatically and/or manually, wherein the modification may be the addition and/or removal of an application” teaches modifying the aggregated data sets to update the interface, e.g. modify map based on user’s behavior and place of interest. The data can also be modified, as disclosed [0073] “As provided, the data may be formatted or modified according to various needs”).

Phillips may not explicitly disclose, but Ritchie discloses:
determine a plurality of trips defined by trip start points and trip endpoints based on the sensor data received from the user computing device ([0023] “The trip data manager module 36 receives as input the identified user 54, time data 56, and GPS data 58. The time data 56 and the GPS data 58 may be received from the GPS device 22 and may include a time the vehicle 14 is determined to be at particular coordinates … For example, as shown in FIG. 4, the trip data manager module 36 determines a top six (or any other number) trips of interest 62 based on a frequency of traveling from a particular location to a particular destination”);
generate, from the plurality of trips, a list of trip endpoints ([0023] “The trip data manager module 36 receives as input the identified user 54, time data 56, and GPS data 58. The time data 56 and the GPS data 58 may be received from the GPS device 22 and may include a time the vehicle 14 is determined to be at particular coordinates … For each top trip of interest 62, the trip data manager module 36 stores … coordinates 68 of the ending location (e.g., coordinates that define a particular radius around the coordinates of the ending location)” which teaches that the list of trip endpoints (e.g. coordinates of the ending location) is generated and stored to determine the trip of interest (e.g. destination determined as home, work, gym, etc.));
determine a first set of one or more places of interest for a user of the user computing device based on the list of trip endpoints ([0023] “Based on the inputs, the trip data manager module 36 identifies trips of interest for the identified user 54 … For example, as shown in FIG. 4, the trip data manager module 36 determines a top six (or any other number) trips of interest 62 based on a frequency of traveling from a particular location to a particular destination. For each top trip of interest 62, the trip data manager module 36 stores a name 64 (e.g., home to work, work to home, work to gym, etc.) … coordinates 68 of the ending location (e.g., coordinates that define a particular radius around the coordinates of the ending location)” which teaches that the place of interest is determined based on the number of destination coordinates (e.g. home, work, gym, etc.)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the plurality of trip endpoints to determine a place of interest as in Ritchie in the system executing the method of Phillips, by which the system in Phillips utilizes sensors to capture location information as disclosed in [0015], with the motivation of offering to [0002-0003] improve user experience and easier access in communicating navigation information through saved or determined trip information as taught by Ritchie over that of Phillips.

Phillips may not explicitly disclose, but Herlocker discloses:
the identifying information including satellite positioning data corresponding to particular zones captured on trails that are specific to the user of the user computing device (See Figure 2a which shows a trail of positioning data of the user, as disclosed [0046] “In the embodiment of FIG. 2A, each of the first trace 202 and the second trace 204 is comprised of a plurality of points of telemetry data and connections between the points of telemetry data ... As described above, each trip may represent the motion and/or location of a client device over a period of time. For example, when a user carrying a client device travels from home to work, the first origin point 206 can be situated approximately at the user's home”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize extracting subtraces from captured trail data of the user as in Herlocker in the system executing the method of Phillips with the motivation of offering to [0002-0007] “improve computer-implemented methods for anonymizing location data that is received from computing devices such as personal mobile computing devices and/or onboard computing devices” as taught by Herlocker over that of Phillips.

As per claims 2 and 16, Phillips teaches the computing system of claim 1 and the method of claim 15, wherein receiving the sensor data captured by the user computing device comprises receiving data captured by one or more of an accelerometer, a gyroscope, a magnetometer, a barometer, a gravitometer, a proximity sensor, an ambient light sensor, an ambient temperature sensor, an orientation sensor, a pedometer, an altimeter, a satellite positioning sensor, or an activity recognition sensor built into the user computing device ([0098] “The location information provided by the location services facility to the user may originate from the use of various methods incorporating data from a sensor facility such as, without limitation, a global positioning system (GPS), a radio frequency identification (RFID), a plurality of cell phone towers (for example, for time and/or triangulation), an altimeter, a depth gauge, a gyroscope (including "gyroscopes" that use a vibrating structure, a laser, or a MEMS device), an inertial sensor, a compass, an accelerometer, a speedometer, a seismometer, a magnetometer, a thermometer, a photon detector (including, but not limited to, a visible camera, an infrared (IR) detector, an ultraviolet (UV) detector, an X-ray detector, a gamma-ray detector, a Geiger counter), …”).

As per claim 7, Phillips teaches the computing system of claim 1, wherein the at least one geo-fence defined by the configuration information included in the first geo-fence configuration file omits identifying location data associated with the user of the user computing device ([0076] “the aggregate data 102 may be scrubbed … The generalized dataset may further comprise a unique identifier associated with each user represented, wherein the unique identifier may obscure the identity of each user” and also [0133] “The location 1202 may be masked, wherein the masking may involve substituting a different location for the actual location 1202”). 

As per claim 9, Phillips teaches the computing system of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the at least one processor to:
	based on sending the first geo-fence configuration file generated for the user computing device to the user computing device:
	 generate a notification indicating that the at least one geo-fence defined by the configuration information included in the first geo-fence configuration file has been set ([0078] “In still yet another embodiment, the aggregate data 102 may be processed to provide a service to a plurality of users ... This transmission of data may be in the form of an alert, such as a text message, e-mail, automated telephone call, and so forth”); and
	send, via the communication interface, to the user computing device, the notification indicating that the at least one geo-fence defined by the configuration information included in the first geo-fence configuration file has been set, wherein sending the notification to the user computing device causes the user computing device to wake and display the notification indicating that the at least one geo-fence defined by the configuration information included in the first geo-fence configuration file has been set ([0087] “The application server 100 may host an alert application. The alert application may transmit the alert to a user in response to the occurrence of an event designated by the user as an alert-generating event” and also [0123] “The file or message may contain code the enables a specific user interface capability for the portable electronic facility 300, so that it displays a version of the user interface 1000 based on the contents of the electronic storage file 1004, message or other contents” wherein the notification indicating change or update of the information may cause the device to wake and display, as disclosed [0154] “The method may involve receiving location information 1100 on the portable electronic facility 300 and effecting a change on the portable electronic facility based on the location information 1100. The change may involve activating the portable electronic device, powering off portable electronic device, placing the portable electronic device in standby mode, starting an application, stopping an application or the output of information. The output may involve audio, video, a picture related a location, fax, email, instant message, text message, SMS, internet protocol, voice, voicemail, vibration, stimulation at least one of the five senses or an alert. The alert may involve fax, email, instant message, text message, SMS, internet protocol, voice, voicemail, vibration or stimulation of at least one of the five senses”). 

As per claim 14, Phillips teaches the computing system of claim 1, wherein the user is a first user, the user computing device is a first user device, the sensor data is first sensor data, and the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the at least one processor to:
	capture, by a second user computing device, second sensor data using one or more sensors built into the second user computing device ([0015] “The information may be received via a sensor, which may measure the parameters of a device, facility or vehicle” and [0016] “The present invention may provide methods and systems for location determination involving capturing characteristics of a location using a portable electronic facility, transmitting those characteristics and receiving location based information. The characteristics may be captured as a picture, a photograph, verbally or using at least one sensor”);
	 receive, via the communication interface, from the second user computing device, the second sensor data captured by the second user computing device ([0071] “Referring to FIG. 4, the disclosed invention may gather a datum 104 from a portable electronic facility 300. The datum 104 may be stored in the database 100. In particular, the datum 104 may be representative of a position and/or velocity associated with the portable electronic facility 300. Alternatively or additionally, the datum may be representative of an output value from a sensor associated with the portable electronic facility 300 … The aggregate of a plurality of datum 104 from one or more portable electronic facilities 300 may comprise aggregate data 102, which may be stored within the database 100” wherein [0072] “Referring again to FIG. 1, the aggregate data 102 may flow from the database 100 to the application server 108” and also [0073] “Referring to FIG. 2, the aggregate data 102, in whole or in part, may be provided to a third-party service provider 200 in a predetermined format”. See also [0123] “Referring now to FIG. 10, the present invention may provide an adaptable user interface 1000, which may transmit a current location 1002 of a portable electronic facility 300, such as to another device or system”);
	analyze the second sensor data received from the second user computing device ([0024] “The present invention may provide methods and systems of analyzing information related to at least one portable electronic facility involving transmitting information from the at least one portable electronic facility and analyzing such information using an analysis engine”. See also [0072-0079] which teaches various processes of analyzing the received data);
	determine a second set of one or more places of interest for a second user of the second user computing device based on analyzing the second sensor data received from the second user computing device (the sensor data is provided to the third-party service provider which provides services, as disclosed [0073] “the aggregate data 102, in whole or in part, may be provided to a third-party service provider 200” and [0074] “The third-party service provider 200 may in turn provide a service to the first end user 202 or the second end user 204, wherein the service may be associated with the data”, by which the services include providing places of interest with respect to the received user location data, as disclosed [0075] “This may be useful in many applications including, but not limited to, a service that provides to the end user a map showing the location of the user and the user's immediate surroundings; a service that provides to the end user a map showing the location of a point of interest in the vicinity of the user; a service that provides to the end user a map showing the location of another user; a service that provides to the end user a map showing the location of a pet associated with the user, wherein the pet may be fitted with a collar containing a portable electronic facility; the establishment of a geofence (described below in detail) and the monitoring of the portable electronic facility with respect to its crossing the geofence; and so forth”);
	generate a second geo-fence configuration file for the second user computing device based on determining the second set of one or more places of interest for the second user of the second user computing device, wherein the second geo-fence configuration file generated for the second user computing device comprises second configuration information defining at least one geo-fence around a place of interest of the second set of one or more places of interest for the second user of the second user computing device (See Figures 9-11 wherein the portable electronic facility 300 (user computing device) and adaptable user interface 1000 (communication interface) receives electronic storage file to generate and update geo-fence interface, as disclosed in [0111] and [0123-0124]. See also [0140-0143] disclosing various examples of establishing geo-fences); and
	send, via the communication interface, to the second user computing device, the second geo-fence configuration file generated for the second user computing device, wherein sending the second geo-fence configuration file to the second user computing device causes the second user computing device to update one or more configuration settings to implement the at least one geo-fence defined by the second configuration information included in the second geo-fence configuration file (See Figure 9, as disclosed [0111] “Referring now to FIG. 9, as mentioned above, the location services facility may support a geofencing application that involves the geofence 900”, which teaches of implementing a geo-fence interface, and Figure 10 and [0124] discloses of files to update the user interface information, e.g. configuration file to update the geo-fence application). 
Examiner’s Note: [0026] “A network of portable electronic facilities may be provided, allowing communication among portable electronic facilities, including information based on the tracked locations of the portable electronic facilities” teaches that another portable electronic facility, e.g. a second user computing device, may be used to perform the recited process above, since the claim limitations do not perform any interactions and/or communications between the first user computing device and the second user computing device.

Claims 3-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Ritchie in view of Herlocker, in further view of You et al. (U.S. 2016/0050536).

As per claims 3 and 17, Phillips teaches the computing system of claim 1 and the method of claim 15, wherein analyzing the sensor data received from the user computing device comprises:
retrieving, from a historical trip information database, trip information identifying a plurality of trips taken by the user of the user computing device and captured by the user computing device (See Figure 4 – database 100, as disclosed [0071] “Referring to FIG. 4, the disclosed invention may gather a datum 104 from a portable electronic facility 300. The datum 104 may be stored in the database 100. In particular, the datum 104 may be representative of a position and/or velocity associated with the portable electronic facility 300. Alternatively or additionally, the datum may be representative of an output value from a sensor associated with the portable electronic facility 300” wherein the database storing datum may be trip information, e.g. position information received from the sensor);
generating the list of trip endpoints for the user of the user computing device based on the trip information retrieved from the historical trip information database ([0076] “For example and without limitation, in one application, the generalized dataset, which may comprise demographic information, may be representative of users' gender and spending habits, wherein the spending habits comprise the means and routes utilized by the users to arrive at a shopping destination”);

Phillips may not explicitly disclose, but You teaches:
retrieving … trip information identifying a plurality of trips taken by the user of the user computing device and captured by the user computing device ([0011] “The device tracks geographic positions and environmental or contextual factors as the user moves about, and identifies locations of interest to the user via a clustering procedure” by which the locations of interest are identified based on the trip information, as disclosed [0002] “For example, a user travelling in downtown Chicago may be notified of his proximity to Navy Pier or the Willis Tower, while a user travelling in Agra, Uttar Pradesh, India may be notified that the Taj Mahal is close to his present location. Known locations of interest may include theaters, stadiums, stores, hospitals, museums and so on”);
generating the list of trip endpoints for the user of the user computing device based on the trip information retrieved … (See Figure 2, as disclosed [0025] “In the illustrated example, a cellular network 208 is associated with a portion of the user's travel path 209 between the user's home 202 and the user's gym 204” wherein the endpoints are the frequently visited points, as disclosed [0026] “Each dot signifies a data position 214, which is a geographic position where the device 201 gathered data at some point in time. As can be seen, the data positions tend to group near the locations that the user frequents simply because the user is more often at these locations”);
applying a clustering algorithm to the list of trip endpoints for the user of the user computing device to identify a plurality of clusters associated with the user of the user computing device (See Figure 3 – step 304, as disclosed [0036] “With the extracted features for each data point known, a clustering approach is applied at stage 304 to the set of extracted features to generate geographic position clusters corresponding to user locations of interest”);
determining a plurality of cluster center points for different clusters of the plurality of clusters associated with the user of the user computing device ([0030] “To generate the radius for a given cluster, the distances between cluster points and the cluster centroid are calculated” wherein it’s obvious that the cluster centroid has been determined first to be used as a variable for the calculation);
determining a plurality of cluster radiuses for different clusters of the plurality of clusters associated with the user of the user computing device ([0030] “Once the clusters are labeled, the radius of each cluster is calculated in an embodiment so that the radius can be used for further detection of unknown locations”); and
identifying one or more clusters of the plurality of clusters associated with the user of the user computing device as the first set of one or more places of interest for the user of the user computing device (See Figure 4, as disclosed [0037] “Having identified a number of user locations of interest (clusters) through execution of the process 300, the device then labels each identified location of interest. An example labeling process 400 is shown in the flowchart of FIG. 4”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize clustering algorithm as in You in the system executing the method of Phillips with the motivation of offering to provide [0002-0003] “assistance or value to a user while the user passes among locations that are not known locations of interest” as taught by You over that of Phillips.

As per claims 4 and 18, Phillips may not explicitly disclose, but You teaches the computing system of claim 3 and the method of claim 17, wherein retrieving the trip information identifying the plurality of trips taken by the user of the user computing device and captured by the user computing device comprises retrieving data associated with a predetermined number of most recent trips taken by the user of the user computing device and captured by the user computing device ([0034] “At stage 301 of the process 300, the device determines that a sufficient period of data collection has been undertaken and that consequently a sufficient number of data points have been sampled. The period of collecting data may be, for example, a week or two weeks”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize period of data collection as in You in the system executing the method of Phillips with the motivation of offering to provide [0002-0003] “assistance or value to a user while the user passes among locations that are not known locations of interest” as taught by You over that of Phillips.

As per claims 5 and 19, You may not explicitly disclose, but Herlocker teaches the computing system of claim 3 and the method of claim 17, wherein generating the list of trip endpoints for the user of the user computing device comprises identifying each trip endpoint of the list of trip endpoints in terms of latitude and longitude coordinates ([0061] “The location data associated with a received trace can comprise a set of multiple points, including an origin point, a destination point, and one or more intermediate points. As described above, each point may comprise latitude, longitude, and time stamp values and can be associated or connected to one or more other points in the trace. In some implementations, the origin and destination points of a received trace are associated with origin and destination of a complete trip made by the client device. However, in other embodiments a trip can be represented by multiple traces, each trace having a separate origin and destination point” and see also [0036] “For example, a point can be a set of coordinates representing a specific location (stored as latlong coordinates or any other suitable representation)”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize generating trip endpoints in terms of latitude and longitude coordinates as in Herlocker in the system executing the method of You with the motivation of offering to [0002-0007] “improve computer-implemented methods for anonymizing location data that is received from computing devices such as personal mobile computing devices and/or onboard computing devices” as taught by Herlocker over that of You.

	As per claim 6, Phillips teaches the computing system of claim 3, wherein generating the first geo-fence configuration file for the user computing device comprises generating the configuration information defining the at least one geo-fence around a place of interest of the first set of one or more places of interest for the user of the user computing device (See Figure 9, as disclosed [0111] “Referring now to FIG. 9, as mentioned above, the location services facility may support a geofencing application that involves the geofence 900. In one case, the geofence 900 is the circumference of a circle that is defined by a user who specifies a geographic location 902 for its center and a radius” wherein [0027] “A geofence may be created using a graphical user interface and an icon may be assigned to a geofence … Graphical user interfaces may also be used to present of points of interest on a portable electronic facility”).

Phillips may not explicitly disclose, but You teaches:
[define a radius] based on the plurality of cluster center points determined for the different clusters of the plurality of clusters associated with the user of the user computing device and the plurality of cluster radiuses determined for the different clusters of the plurality of clusters associated with the user of the user computing device (See Figure 2 displaying a radius around each place of interest, as disclosed [0028] “After a number of location clusters have been obtained from the clustering process, labeling criteria are applied to each cluster to automatically label the clusters” and [0030] “Once the clusters are labeled, the radius of each cluster is calculated in an embodiment so that the radius can be used for further detection of unknown locations”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize determining a radius around each place of interest as in You in the system executing the method of Phillips with the motivation of offering to provide [0002-0003] “assistance or value to a user while the user passes among locations that are not known locations of interest” as taught by You over that of Phillips.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Ritchie in view of Herlocker, in further view of Haro et al. (U.S. 2015/0319568).

	As per claim 10, Phillips may not explicitly disclose, but Haro teaches the computing system of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the at least one processor to:
	based on sending the first geo-fence configuration file generated for the user computing device to the user computing device, send the first geo-fence configuration file generated for the user computing device to a data analyst console computing device, wherein sending the first geo-fence configuration file generated for the user computing device to the data analyst console computing device causes the data analyst console computing device to wake and display map information associated with the at least one geo-fence defined by the configuration information included in the first geo-fence configuration file ([0040] “The TMSS 107 may also transmit the refined location of the first MHSD and the geo-fence information to a second mobile device for display. For instance, a child may be in possession of the first MHSD while a parent monitoring the child's location with respect to the geo-fence may be in possession of the second MHSD. Accordingly, the second MHSD may receive the refined location of the first MHSD and the geo-fence information and may display the geo-fence and the refined location of the first MHSD on a map on its display device. In some embodiments, the TMSS 107 generates an alert (e.g., sound, visual, image, text) to be displayed (or generated) by the display device 108 or by the second MHSD when the first MHSD 101's refined location crosses the geo-fence”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize sending the geo-fence information to another device to display as in Haro in the system executing the method of Phillips with the motivation of offering to [0005] more accurately monitor geo-fence boundaries, e.g., monitoring a child's whereabouts with respect to a set perimeter, as taught by Haro over that of Phillips.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Ritchie in view of Herlocker, in further view of Kentley et al. (U.S. 2017/0126810).

	As per claim 11, Phillips may not explicitly disclose, but Kentley teaches the computing system of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the at least one processor to: based on sending the first geo-fence configuration file generated for the user computing device to the user computing device (Phillips discloses sending messages to a mobile device):
	 generate one or more autonomous driving commands for a vehicle used in completing a vehicle trip recorded in the sensor data received from the user computing device ([0068] “Planner 364 is configured to receive perception data from perception engine 366, and may also include localizer data from localizer 368. According to some examples, the perception data may include an obstacle map specifying static and dynamic objects located in the vicinity of an autonomous vehicle, whereas the localizer data may include a local pose or position. In operation, planner 364 generates numerous trajectories, and evaluates the trajectories, based on at least the location of the autonomous vehicle against relative locations of external dynamic and static objects. Planner 364 selects an optimal trajectory based on a variety of criteria over which to direct the autonomous vehicle in way that provides for collision-free travel”); and
	send the one or more autonomous driving commands to the vehicle used in completing the vehicle trip recorded in the sensor data received from the user computing device, wherein sending the one or more autonomous driving commands to the vehicle used in completing the vehicle trip recorded in the sensor data received from the user computing device causes the vehicle to execute one or more autonomous driving actions in accordance with the one or more autonomous driving commands ([0068] “Further, planner 364 may transmit steering and propulsion commands (as well as decelerating or braking commands) to motion controller 362. Motion controller 362 subsequently may convert any of the commands, such as a steering command, a throttle or propulsion command, and a braking command, into control signals (e.g., for application to actuators or other mechanical interfaces) to implement changes in steering or wheel angles 351 and/or velocity 353”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize autonomous driving commands according to the trip as in Kentley in the system executing the method of Phillips, which transmits messages conveying geographic boundaries as a reference map data, with the motivation of offering to [0003-0007] provide improved autonomous driving vehicles to address safety risks, as taught by Kentley over that of Phillips.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Ritchie in view of Herlocker, in further view of Schenken (U.S. 2011/0238300).

As per claim 22, Phillips may not explicitly disclose, but Schenken teaches the computing system of claim 1, wherein the computer-readable instructions, when executed by the at least one processor, further cause the at least one processor to:
prevent sharing of real-time data from the user computing device responsive to the user computing device entering the at least one geo-fence ([0054] “after a computing entity (e.g., the data collection device 130, portable device 105, or monitoring server 110) determines that the vehicle 100 has entered the defined geofence, the computing entity can transmit/initiate a communication that causes the vehicle's 100 one or more (i) imaging devices 135 to automatically stop transmitting (or storing) image data being recorded to a computing entity and/or (ii) data collection devices 130 to automatically stop transmitting (or storing) telematics data being collected to a computing entity”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize prevent sharing data while within geo-fence area as in Schenken in the system executing the method of Phillips, by which the system in Phillips teaches of tracking the user while within the geo-fence area as disclosed by various examples in [0139-0150], with the motivation of offering to [0002] improve monitoring the driver and the vehicle by automatically triggering or preventing collection of data which can help secure sensitive data as taught by Schenken over that of Phillips.

As per claim 24, Phillips may not explicitly disclose, but Schenken teaches the computing system of claim 1, wherein the computer-readable instructions, when executed by the at least one processor, further cause the at least one processor to:
determining that the user computing device is within the at least one geo-fence around the place of interest ([0004] “(4) determining whether the vehicle has entered the geofenced area” and [0054] “after a computing entity (e.g., the data collection device 130, portable device 105, or monitoring server 110) determines that the vehicle 100 has entered the defined geofence”); and
responsive to determining that the user computing device is within the at least one geo-fence:
extracting identifying location information corresponding to a location of the user computing device from an aggregate data set (Claim 1 “determining the location of the vehicle; determining whether the vehicle has entered the geofenced area” and Claim 2 “determining the location of the vehicle; determining whether the vehicle has exited the geofenced area” which teaches of identifying location information to determine whether the vehicle has exited the geofenced area after entering it. See also [0050] “In one embodiment, after the one or more geofences have been defined, the location of the vehicle 100 can be monitored (Block 510) … By using the vehicle's 100 location, a computing entity (data collection device 130, portable device 105, or monitoring server 110) can determine, for example, when the vehicle 100 enters and/or exits a defined geofence (Block 515)”); and
prevent sharing of real-time data from the user computing device to other devices ([0054] “after a computing entity (e.g., the data collection device 130, portable device 105, or monitoring server 110) determines that the vehicle 100 has entered the defined geofence, the computing entity can transmit/initiate a communication that causes the vehicle's 100 one or more (i) imaging devices 135 to automatically stop transmitting (or storing) image data being recorded to a computing entity and/or (ii) data collection devices 130 to automatically stop transmitting (or storing) telematics data being collected to a computing entity”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize prevent sharing data while within geo-fence area as in Schenken in the system executing the method of Phillips, by which the system in Phillips teaches of tracking the user while within the geo-fence area as disclosed by various examples in [0139-0150], with the motivation of offering to [0002] improve monitoring the driver and the vehicle by automatically triggering or preventing collection of data which can help secure sensitive data as taught by Schenken over that of Phillips.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Ritchie in view of Herlocker, in further view of Glover et al. (U.S. 2015/0242420).

As per claim 23, Phillips may not explicitly disclose, but Glover teaches the computing system of claim 1, wherein modifying the one or more aggregate data sets is further based on a determination that the place of interest is a low-density population area ([0084] “In some implementations, the record generation module 110 may generate the location data 304 based on the population and/or population density of the area in which the place described by the application state information 306 is located. In some examples, the record generation module 110 may generate location data 304 that defines a larger geographic area for places that are located in less populated places or places having less population density. For example, the record generation module 110 may generate a larger radius value 326 in the location data 322 when the place described by the application state information 328 is located in a low population area or an area that has a low population density”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize modifying the generated location data based on the population density as in Glover in the system executing the method of Phillips, wherein the system of Phillips teaches of modifying the aggregate data sets according to the user’s behavior and/or according to various needs as disclosed in [0121-0122], [0126], and [0073], with the motivation of offering to [0084] provide more relevant data to the user which may alert the user to prepare for traveling greater distances to acquire more sparsely available goods and services as taught by Glover over that of Phillips.

Response to Arguments
Applicant’s arguments, see page 14, filed 03 May 2022, with respect to 35 U.S.C. 112(b) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claims 1, 15, and 20 has been withdrawn.
Applicant’s arguments, see pages 14 to 18, with respect to 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jernigan (U.S. 9215560) teaches of turning off GPS while inside the geofence in order to prevent battery drain as disclosed in [Col 13 Lines 48-61].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697